         Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROSALIND BELLIN, on behalf of herself and all
others similarly situated,

                                Plaintiffs,

                -vs.-                                                     COMPLAINT
                                                                          (Class Action)
HOWARD A. ZUCKER, M.D., J.D., in his official
capacity as Commissioner, New State Department of                           Docket No.
Health, and ELDERSERVE HEALTH, INC. d.b.a.
RIVERSPRING AT HOME,

                                Defendants


                                         INTRODUCTION

        1.     This lawsuit is brought to challenge a due process gap—an unlawful failure to

 afford statutory and constitutionally protected appeal rights to certain new applicants for

 Medicaid-funded services. While notice and fair hearing rights to challenge government action

 are a hallmark of the process of obtaining Medicaid benefits, there has arisen an unlawful

 distinction between new enrollees and existing members.

        2.   The plaintiff, Rosalind Bellin (“Ms. Bellin”), is an 80-year-old Medicaid recipient

 who suffers from numerous serious illnesses that severely limit her ability to perform activities

 of daily living. Accordingly, she requires significant assistance from home care attendants

 throughout the day and night. She was a new applicant for Medicaid-funded home care services

 through a managed long term care plan (“MLTC”), Defendant ElderServe Health, Inc. d.b.a.

 RiverSpring at Home (“RiverSpring”), and received what she believed was an inadequate

 initial authorization for services. After enrollment with the plan, even though RiverSpring did

 not inform her of her right to appeal the initial authorization, she tried to appeal that

 authorization through the standard processes that exist for appeals. Yet RiverSpring would not
              Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 2 of 18




 permit her do so, claiming that it did not have to process appeals for initial authorizations. At

 present, although the law clearly requires such an appeal to be processed, MLTC plans

 throughout New York State, including RiverSpring, are abrogating initial applicants’ rights,

 and the State Defendant, Howard Zucker, M.D., J.D. (“Zucker”), is aware of this unlawful

 behavior and is doing nothing to remedy it. This gap must be remedied, and therefore Ms.

 Bellin has brought this class action.

                                            JURISDICTION

          3.      This Court has jurisdiction of the federal claims in this action under 28 U.S.C. §

 1331.

                                                 VENUE

          4.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1).

                                                PARTIES

          5.     Ms. Bellin resides in the Bronx, New York.

          6.    Zucker is the Commissioner of Health of the State of New York and is the official

 in New York state with final policymaking authority regarding Medicaid benefits and contracts

 with MLTCs. Zucker has an office located in Albany, New York.

          7.    RiverSpring is a New York Corporation with its principal place of business in the

 Bronx, New York.

                        STATUTORY AND REGULATORY BACKGROUND

                                     FEDERAL MEDICAID LAW

         8.     Title XIX of the Social Security Act, codified at 42 U.S.C. §§ 1396-1396w-5,

establishes the Medicaid Act (hereinafter, “Medicaid Act”). The objective of the Medicaid Act is

to enable each State to furnish medical assistance to families with children and to aged, blind, or

disabled individuals whose incomes and resources are insufficient to meet the costs of necessary

                                                   2
            Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 3 of 18




medical services and to furnish “rehabilitation and other services to help such families and

individuals attain or retain capability for independence or self-care.” 42 U.S.C. § 1396-1.

       9.       If a State participates in the Medicaid program, it must comply with all the

provisions of the Medicaid Act and implementing regulations. 42 U.S.C. § 1396a.

       10.      States are required to administer Medicaid “in the best interests of recipients.” 42

U.S.C. § 1396a(a)(19).

       11.      Each State choosing to participate in the Medicaid program must designate a single

state agency to be responsible for administering the program. 42 U.S.C. § 1396a(a)(5).

       12.      The chosen agency may not delegate to others its “authority to supervise the plan or

to develop or issue policies, rules, and regulations or program matter.” 42 C.F.R. § 431.10(e)(1).

       13.      “If other State or local agencies or offices perform services for the Medicaid

agency, they must not have the authority to change or disapprove any administrative decision of

that agency, or otherwise substitute their judgment for that of the Medicaid agency with respect

to the application of policies, rules, and regulations issued by the Medicaid agency.” 42 C.F.R. §

431.10(e)(3).

       14.      New York State has elected to participate in the Medicaid program, and the “single

state agency” responsible for the administration of the Medicaid program in New York is the

New York State Department of Health (hereinafter “DOH”). N.Y. Soc. Serv. Law § 363-a(1).

       15.      Personal care services, which are optional Medicaid services under federal law, are

provided to the Medicaid recipient at his or her place of residence, and include personal care

attendants. 42 U.S.C. § 1396d(a)(24); 42 C.F.R. § 440.167. New York has chosen to provide

this optional Medicaid service. N.Y. Soc. Servs. L. § 365-a; 18 N.Y.C.R.R. § 505.14.

       16.      Personal care services are services to individuals with “disabilities and chronic

conditions” who require assistance performing the activities of daily living, such as “eating,

                                                   3
          Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 4 of 18




bathing, dressing, toileting ... light housework ... meal preparation, transportation, grocery

shopping ... and money management.” CMS, The State Medicaid Manual, Pub. No. 45, Ch. 4, §

4480; 18 N.Y.C.R.R. § 505.14(a)(1)

       17.    A State must establish reasonable standards, consistent with the objectives of the

Medicaid Act, for determining the extent of coverage of personal care services.

       18.    A State must “provide that all individuals wishing to make an application for

medical assistance under the plan shall have the opportunity to do so, and that such assistance

shall be furnished with reasonable promptness to all eligible individuals.” 42 U.S.C. §

1396a(a)(8) (the “reasonable promptness” requirement).

       19.    A State must furnish Medicaid promptly to beneficiaries without any delay caused

by the agency’s administrative procedures. 42 C.F.R. § 435.930(a).

       20.    A State must provide a Medicaid beneficiary with written notice when it takes any

action affecting his or her eligibility or coverage of services and must provide for a hearing to

any individual whose claim for medical assistance is denied or is not acted upon with reasonable

promptness. 42 U.S.C. § 1396a(a)(3); 42. C.F.R. §§ 431.206(c)(2), 431.210, 431.220(a)(2).

       21.    The notice must contain: (a) a statement of what action the State intends to take; (b)

the reasons for that action; (c) the specific regulations that support, or the change in Federal or

State law that requires the action; (d) an explanation of – (1) the individual’s right to request an

evidentiary hearing, if one is available, or a State agency hearing; or (2) in cases of an action

based on a change in law, the circumstances under which a hearing will be granted; and (e) an

explanation of the circumstances under which Medicaid is continued if a hearing is required. 42

C.F.R. § 431.210.




                                                  4
          Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 5 of 18




       22.    The Due Process Clause of the Fourteenth Amendment prohibits states from

denying, reducing, or terminating Medicaid services without due process of law. Federal

regulations echo that requirement. 42 C.F.R. § 431.205.

       23.    Medicaid recipients are entitled to receive timely, adequate, and understandable

written notices of their hearing rights when an action affects their claim for health services, and

the hearing must be fair and impartial and held at a meaningful time. 42 C.F.R. Part 431.

                                 MEDICAID MANAGED CARE

         24. New York has adopted a Medicaid redesign program that employs MLTC plans to

 administer many of the functions of its Medicaid home care program. This is permitted by

 Federal law as a “waiver” service. As is further described below, the MLTC plans contract with

 the State to decide how much service the applicant/enrollee will receive and to provide proper

 notice of those decisions. The plans also must process enrollee grievances and appeals. And

 finally, the MLTC plans also provide the care, in most cases by contracting with sub-agencies

         25. Section 1115 of the Social Security Act allows the Secretary of the Department of

 Health and Human Services (HHS) to authorize states to implement “experimental, pilot or

 demonstration projects” that are “likely to assist in promoting the objectives” of the Medicaid

 Act. 42 U.S.C. § 1315(a).

         26. Unless explicitly prohibited by Congress, the Secretary may waive provisions of

 section 1396a to the extent and for the period necessary to enable the state to carry out the

 project. 42 U.S.C. § 1315(a)(1).




                                                 5
            Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 6 of 18




           27. New York State has operated its Medicaid Managed Care programs through an

    1115 waiver, first approved in 1997, called the Partnership Plan (Waiver number 11-W-

    00114/2). N. Y. Soc. Serv. L. § 364-j(2)(a). 1

           28. The Partnership Plan waives three provisions of the federal Medicaid Act:

    statewideness, comparability, and freedom of choice. Id. “All requirements of the Medicaid

    program expressed in law, regulation, and policy statement, not expressly waived in this list,

    shall apply to the demonstration […].” Id.; C.F.R. 431.420.

           29. The Partnership Plan thus does not waive the mandatory home health requirement,

    42 U.S.C. § 1396a(a)(10)(D), the reasonable promptness provision, 42 U.S.C. § 1396a(a)(8), or

    the due process requirement, 42 U.S.C. § 1396a(a)(3).




1
 Partnership Plan Waiver Authority (CMS, as revised January 2014), available at:
https://www.health.ny.gov/health_care/managed_care/appextension/docs/waiver_authority.pdf.

                                                     6
             Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 7 of 18




             30. In 2012, the New York State legislature amended Public Health Law § 4403-f to

    allow for the implementation of mandatory enrollment in Managed Long-Term Care plans.

    N.Y. Pub. Health L. § 4403-f. In 2012, CMS approved New York’s expansion of the

    Partnership Plan waiver to require Medicaid beneficiaries age 21 and over who are also

    enrolled in Medicare and in need of more than 120 days a year in home care services to enroll

    in a Managed Long-Term Care (MLTC) plan in order to receive Medicaid-covered in-home

    care. Partnership Plan Special Terms & Conditions, 2-3 (CMS, January 2014). 2

             31. Defendant Zucker has entered into a contract with each MLTC plan, pursuant to

    which the MLTC plans provide in-home care to Medicaid beneficiaries. Managed Long-Term

    Care Partial Capitation Contract (hereinafter “MLTC Contract”), available at:

    https://www.health.ny.gov/health_care/medicaid/redesign/docs/mrt90_partial_capitation_mode

    l.pdf.

             32. The contracts require the MLTC plans to comply with all applicable federal and

    state statutes and regulations. Id., Article II.

             33. Under the terms of the contract, Defendant Zucker pays each MLTC plan a

    monthly capitated rate for every beneficiary enrolled in the plan. Id., Article VI; see also N.Y.

    Pub. Health L. § 4403-f(1)(a).

             34. Under the terms of capitation, each plan is paid the same amount for each enrollee

    every month and the rate does not reflect distinctions in severity of individual beneficiary

    needs. See N.Y. Pub. Health L. § 4403-f(8).




2
 Available at:
http://www.health.ny.gov/health_care/managed_care/appextension/docs/special_terms_and_con
ditions_04_2013.pdf.

                                                       7
        Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 8 of 18




       35. MLTC plans are required to provide medically necessary in-home personal care

services up to and including 24 hours per day. See 18 N.Y.C.R.R. 505.14(a)(3) and (5)

(defining 24-hour care in personal care services); and 18 N.Y.C.R.R. § 505.28(b)(4) and (8)

(defining 24-hour care in the Consumer Directed Personal Assistance Program).

       36. MLTC plans must make Medicaid services included within their benefit package

available to the same extent they are available to recipients of fee-for-service Medicaid. 42

U.S.C. § 1396b(m)(1)(A)(i).

       37. Under federal regulations, state contracts with MLTC plans must “require that the

services […] be furnished in an amount, duration, and scope that is no less than the amount,

duration, and scope for the same services furnished to beneficiaries under fee-for-service

Medicaid as set forth in § 440.230.” 42 C.F.R. § 438.210(a). The contracts must further ensure

“that the services are sufficient in amount, duration, or scope to reasonably be expected to

achieve the purpose for which the services are furnished.” 42 C.F.R.§ 438.210(a)(3)(i).

       38. State contracts with managed care organizations must “specify what constitutes

‘medically necessary services’ in a manner that – (i) is no more restrictive than that used in the

State Medicaid program as indicated in State statutes and regulations, the State Plan, and other

State policy and procedures […].” 42 C.F.R. § 438.210(a)(4)(i).

       39. All those required to enroll in MLTC plans will only receive covered personal care

services through an MLTC plan after the enrollment in the MLTC plan becomes effective.

       40. The contract with the New York State Department of Health requires the MLTC

plan to meet the federal requirements for the amount, duration, and scope of services identified

in 42 CFR §§ 438. 206 and 438.207. Id.

       41. Medicaid beneficiaries who are expected to enroll in MLTC plans in order to

receive personal care services must first be assessed for eligibility for MLTC through the

                                                8
        Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 9 of 18




Conflict-Free Evaluation and Enrollment Center (hereinafter “CFEEC”), in order to determine

whether they require more than 120 days of in-home care and may be safely maintained in the

community. MLTC Policy 14.06, available at

https://www.health.ny.gov/health_care/medicaid/redesign/docs/mltc_policy_auth_14.06.pdf.

       42. State law requires that the assessment “shall include, but not be limited to, an

evaluation of the medical, social and environmental needs of each prospective enrollee in such

program. This assessment shall also serve as the basis for the development and provision of an

appropriate plan of care for the prospective enrollee.” N.Y. Pub. Health L. § 4403-f(7)(g)(i).

       43. Defendant Zucker has contracted with Maximus, Inc. (“Maximus”) to provide all

activities related to CFEEC, including the determination of whether an individual is eligible to

receive in-home care provided through an MLTC plan. Conflict Free Evaluation and Enrollment

Center (CFEEC) Frequently Asked Questions, September 29, 2014, available at:

https://www.health.ny.gov/health_care/medicaid/redesign/docs/2014-09-29_cfeec_faqs.pdf.

       44. Eligibility for MLTC enrollment is determined solely by the CFEEC, not

individual MLTC plans. Id.

       45. The CFEEC evaluation is limited solely to the determination of whether an

individual is eligible for MLTC enrollment and whether in-home care services will allow an

individual beneficiary to remain safely in the community. Conflict Free Evaluation and

Enrollment Center (CFEEC) Frequently Asked Questions, March 27, 2015, available at:

https://www.health.ny.gov/health_care/medicaid/redesign/2015-03-27_cfeec_faq.htm.

       46. The CFEEC evaluation makes no recommendation of the specific level of care an

individual beneficiary may require beyond the threshold requirement of more than 120 days of

in-home care.




                                               9
          Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 10 of 18




          47. The CFEEC must schedule an assessment within five to seven business days of the

request, although there is no express requirement that the assessment actually be conducted

within any particular time frame. Conflict Free Evaluation and Enrollment Center (CFEEC)

Frequently Asked Questions, March 27, 2015, available at:

https://www.health.ny.gov/health_care/medicaid/redesign/2015-03-27_cfeec_faq.htm.

          48. Individuals with a need for assistance with both Instrumental Activities of Daily

Living (e.g. housekeeping tasks) and Activities of Daily Living (e.g. bathing, grooming,

toileting, etc.) who require more than 120 days of in-home care services are to be found eligible

for MLTC enrollment. MLTC Policy 13.15, available at:

https://www.health.ny.gov/health_care/medicaid/redesign/docs/policy_13_15_refining_definiti

on.pdf.

          49. After having been found eligible for MLTC enrollment, beneficiaries must then

apply to a specific MLTC plan.

          50. The MLTC plan must conduct another assessment of the beneficiary in order to

determine the level and/or amount of personal care services the plan will authorize. The plan

must conduct its assessment within 30 days of the date of application. MLTC Policy 14.04,

available at:

https://www.health.ny.gov/health_care/medicaid/redesign/docs/mltc_policy_14.04.pdf.

          51. Enrollment in the MLTC occurs after the plan has conducted its assessment and

agreed to authorize services. No services are provided by the MLTC plan until the plan

enrollment becomes effective.

          52. As part of its initial determination, the MLTC plan must give the beneficiary

written notice of the MLTC’s initial determination and inform the beneficiary of the

beneficiary’s right to appeal that decision. 42 C.F.R. §§ 438.10(g)(2)(xi), 438.404, 438.210(c).

                                                10
       Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 11 of 18




       53. If a beneficiary disagrees with an MLTC’s initial determination, the Medicaid

recipient must first request and participate in an internal appeal with the MLTC, and the MLTC

must decide that appeal. 42 C.F.R. §§ 438.10(g)(2)(xi)(A), (D), 438.402(c)(1)(i). If the MLTC

upholds its initial determination on that appeal, the Medicaid recipient may then request a State

fair hearing after receiving notice of the MLTC’s decision on appeal. 42 C.F.R. §

438.402(c)(1)(i).

       54. As is apparent, Zucker exercises significant control over the MLTCs. His agency

pays for the Medicaid-covered services approved by the MLTCs, regulates the MLTCs

activities, issues directives that cannot be ignored and creates the legal framework which

governs their activities. Moreover, the MLTCs’ decisions regarding the appropriateness and

amount of personal care services to provide to Medicaid recipients are not independent

professional judgments because those decisions are governed by, and must conform with

Federal and New York State statutes, regulations, manuals and transmission letters.

Accordingly, the MLTCs are not simply regulated by state and federal law, they are deeply

integrated into the regulatory scheme provided for under federal and state law.

       55. Prior to the implementation of Medicaid managed care (i) decisions about the

appropriateness of and the number of hours of Medicaid-funded personal care services to which

Medicaid recipients in New York state were entitled and notice to Medicaid recipients of their

rights to appeal such initial determinations, were made and provided traditionally and

exclusively by the New York State Department of Health through a system of county agencies,

known as Local Departments of Socials Services (“LDSSs”); and (2) the processing and

decisions on appeals from those decisions was handled traditionally and exclusively by the

New York State Department of Health and the New York State Office of Temporary and

Disability Assistance.

                                              11
       Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 12 of 18




                                             FACTS

       56. In April 2019, after having been accepted on Medicaid and having received

authorization from Maximus, Ms. Bellin, through her daughter, Jennifer Askowitz, made an

appointment with RiverSpring for an evaluation to determine the number of hours of Medicaid

personal care services to which she was entitled per week. RiverSpring subsequently

performed that evaluation.

       57. Despite Ms. Bellin’s need for home care services 24 hours a day, seven days a

week, the nurse from RiverSpring who performed the evaluation informed Ms. Bellin that the

nurse was going to recommend that RiverSpring only award Ms. Bellin eight hours a day of

personal care services, seven days a week. Ms. Bellin, through her daughter, Jennifer

Askowitz, protested to the RiverSpring nurse that eight hours a day of personal care services,

seven days a week was woefully insufficient to meet Ms. Bellin’s needs.

       58. Despite Ms. Bellin’s protests, RiverSpring subsequently only initially authorized

Ms. Bellin personal care services for eight hours a day, seven days a week.

       59. On or about May 22, 2019, Ms. Bellin, through her attorney, called RiverSpring

and orally requested to appeal RiverSpring’s initial determination. Ms. Bellin, through her

attorney, also sent RiverSpring a letter, by Federal Express, overnight delivery, requesting that

appeal in writing.

       60. Ms. Bellin was informed by RiverSpring that because she was not yet enrolled in

RiverSpring, and only would be enrolled on June 1, 2019, that she could not yet request an

appeal of that initial determination.

       61. Subsequently, on June 3, 2019, after Ms. Bellin was enrolled in RiverSpring, Ms.

Bellin, through her attorney, again telephoned RiverSpring and again orally requested an appeal

of RiverSpring’s initial determination. On that same day, Ms. Bellin, through her attorney, also

                                               12
       Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 13 of 18




sent RiverSpring a letter, by Federal Express, overnight delivery, requesting that appeal in

writing.

       62.   By a letter dated June 4, 2019, entitled in bold, capital letters “NOTICE OF NON

– CONSIDERATION OF APPEAL”, RiverSpring admitted that it had received Ms. Bellin’s

“request for an appeal regarding the personal care worker (PCW) hours assigned at

enrollment.” Nevertheless, the letter informed Ms. Bellin that it would not process her appeal

because “[o]ur records indicate that you were enrolled on 6/1/2019 and that an Initial Adverse

Determination (IAD) from the Plan regarding [your] request for additional PCW hours has not

been issued.” Treating Ms. Bellin’s request for an appeal of the RiverSpring’s initial

determination as a new request for additional PCW hours on a going forward basis,

RiverSpring stated that it would make that determination and inform Ms. Bellin of it.

       63. RiverSpring’s failure to provide notice to Ms. Bellin of her right to appeal its initial

determination and its failure to process that appeal is behavior that is typical of MLTC plans

throughout the state of New York that contract with Zucker, including RiverSpring. Zucker,

who is the official in New York State with final policymaking authority regarding Medicaid

benefits and contracts with MLTCs, was and is well aware of this behavior through a lawsuit

that was brought against him in 2016 in the United States District Court for the Western

District of New York, and, upon information and belief, from other sources.

       64. Notwithstanding Zucker’s longstanding, complete knowledge of these violations of

federal statutory, regulatory and constitutional law against Medicaid recipients by MLTCs

throughout New York State, including RiverSpring, Zucker has not amended his contracts with

the MLTCs to require them to provide Medicaid recipients notice of their right to appeal initial

determinations by MLTCs as to the number of hours of home care services to which the

Medicaid recipients are entitled, has not enforced the requirement that MLTCs hear those

                                               13
       Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 14 of 18




appeals and render determinations on those appeals, and has not done anything else to enforce

those notice and appeal rights.

       65. Upon information and belief, Zucker’s and RiverSpring’s above-described failures

have caused at least hundreds, if not thousands of Medicaid recipients throughout New York

state to lack notice of their right to appeal initial determinations made by MLTCs and have

prevented those recipients from taking those appeals and having those appeals decided upon by

the MLTCs.

                                   CLASS ALLEGATIONS

       66.    Ms. Bellin brings this class action on behalf of herself and all others similarly

situated under rules 23(a) and 23(b)(1)-23(b)(3) of the Federal Rules of Civil Procedure.

       67.    Ms. Bellin seeks to represent the following class of persons (hereinafter “the

Class”) and a subclass of persons defined as follows:

      Class: All current and future New York State Medicaid recipients who have applied or

will apply for Medicaid-funded personal care services from MLTCs that have contracts with

Zucker.

      Subclass: All current and future New York State Medicaid recipients who have applied or

will apply for Medicaid-funded personal care services from RiverSpring.

       68. Upon information and belief, there are hundreds, if not thousands or persons in

New York State who are members of the Class and the Subclass.

       69. There are questions of fact and law common to the Class and Subclass, including,

but not limited to, (1) whether Zucker’s failures to enforce the Class and Subclass’s members’

rights to notice of their right to appeal initial determinations by MLTCs and their rights to have

MLTC’s process those appeals and render decisions on them violates 42 U.S.C. § 1983 in that

those actions violate the federal Constitution, and federal statutes, federal regulations and

                                               14
       Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 15 of 18




federal directives; (2) whether RiverSpring’s failure to provide to members of the Subclass who

apply to it for personal care services notice of their rights to appeal RiverSpring’s initial

determinations and RiverSpring’s failure to process those appeals and render decisions on them

violates 42 U.S.C. § 1983 in that those actions violate the federal Constitution, and federal

statutes, federal regulations and federal directives; (3) whether Ms. Bellin, the Class and

Subclass are entitled to an injunction against Zucker requiring him to enforce the Class

members’ and the Subclass members’ rights to notice of their right to appeal initial

determinations by MLTCs and their rights to have MLTC’s process those appeals and render

decisions on them; (4) whether Ms. Bellin and the Subclass are entitled to an injunction against

RiverSpring requiring it to provide notice of the right of Subclass members to appeal initial

determinations by RiverSpring and requiring RiverSpring to process those appeals and render

decisions on them; and (5) whether Ms. Bellin and the Class and Subclass are entitled to

attorney’s fees, costs and expenses pursuant to 42 U.S.C. § 1988.

       70.    The claims of Ms. Bellin are typical of the claims of the Class and the Subclass,

and Ms. Bellin will adequately represent the interests of the Class and the Subclass. There is

no conflict of interest among Ms. Bellin and the members of the Class or the Subclass. All

members of the Class and the Subclass would benefit by a judgment issuing the injunctions

described in the previous paragraph and awarding them attorney’s fees costs and expenses.

       71.    Ms. Bellin is represented by counsel experienced in federal and state court actions

concerning Medicaid benefits and in class actions.

       72.    As described above, Zucker and RiverSpring have acted or refused to act on

grounds applicable to members of the Class as a whole. Accordingly, injunctive relief and

corresponding declaratory relief are appropriate.




                                                15
           Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 16 of 18




                           AS AND FOR A FIRST CAUSE OF ACTION

           73. Ms. Bellin realleges all of the allegations contained in all of the paragraphs above.

           74. The failures of Zucker and RiverSpring described above violate and will violate 42

 U.S.C. § 1983 in that they violate and will violate 42 U.S.C. §§ 1396a(a)(3), 1396a(a)(8),

 1396u-2(a)(5)(A), 1396u-2(a)(5)(B)(iii), 1396u-2(b)(4) and 42 C.F.R. §§ 438.10(g)(2)(xi),

 438.402(a), (c), 438.404(a), (b), (c), 438.406, 438.408. Zucker’s failures additionally violate

 and will violate 42 U.S.C. § 1983 in that they also violate and will 42 U.S.C. § 1396u-2(b)(1)

 and 42 C.F.R. §§ 438.210(c).

                         AS AND FOR A SECOND CAUSE OF ACTION

           75. Ms. Bellin repeats and realleges all of the allegations contained in all the

 paragraphs above.

           76. The failures of Zucker and RiverSpring described above violate and will violate 42

 U.S.C. § 1983 in that they violate and will violate the Fourteenth Amendment of the United

 States Constitution.

      WHEREFORE, Ms. Bellin and the members of the Class and the Subclass pray for a

judgment:

      A.         Certifying the Class and the Subclass, appointing Ms. Bellin as the representative

of the Class and Subclass, appointing Aytan Y. Bellin and Nina Keilin as counsel for the Class

and the Subclass;

      B.         Declaring that Zucker’s policy and/or practice of failure to enforce the Class and

Subclass’s members’ rights to notice of their right to appeal initial determinations by MLTCs

and their rights to have MLTC’s process those appeals and render decisions on them, is illegal

null and void;

      C.         Ordering Zucker to enforce the Class members’ and the Subclass members’ rights

                                                  16
           Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 17 of 18




to notice of their right to appeal initial determinations by MLTCs and their rights to have MLTCs

process those appeals and render decisions on them;

      D.       Declaring that RiverSpring’s failure to provide to members of the Subclass who

apply to it for personal care services of their rights to appeal RiverSpring’s initial determinations

and RiverSpring’s failure to process those appeals and render decisions on them, is illegal, null

and void;

      E.       Ordering RiverSpring to provide notice of the right of Subclass members to

appeal initial determinations by RiverSpring and ordering RiverSpring to process those appeals

and render decisions on them;

      F.       Ordering Zucker and RiverSpring to pay Ms. Bellin’s and the Class and Subclass

members’ attorneys’ fees, expenses and the costs of this action pursuant to 42 U.S.C. § 1988; and

      G.       Ordering such further and other relief as this Court shall deem just and proper.

Dated: White Plains, New York
       June 18, 2019

                                                        BELLIN & ASSOCIATES LLC


                                                         /s/ Aytan Y. Bellin
                                                        By: Aytan Y. Bellin, Esq. (AB0123)
                                                        Bellin & Associates LLC
                                                        85 Miles Avenue
                                                        White Plains, New York 10606
                                                        Tel: (914) 358-5345-2400
                                                        Fax: (212) 571-0284
                                                        aytan.bellin@bellinlaw.com

                                                        NINA KEILIN
                                                        225 Broadway, Suite 2100
                                                        New York, New York 10007
                                                        212-302-7760
                                                        Fax: 929-214-4174
                                                        Ninakeilin@aol.com




                                                 17
Case 1:19-cv-05694-AKH Document 4 Filed 06/18/19 Page 18 of 18




                                   Attorneys for Ms. Bellin, and the Proposed
                                   Class and Subclass




                              18
